       Case 6:16-cv-00173-RP-AWA Document 878 Filed 07/14/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 JANE DOE 1, et al.                           §
                                              §
                Plaintiffs,                   §
                                              §
 vs.                                          § Cause No. 6:16-cv-173-RP-AWA
                                              §
 BAYLOR UNIVERSITY                            §
                                              §
                Defendant.                    §

  NON-PARTY PHILIP STEWART’S NOTICE OF PRODUCTION OF DOCUMENTS

TO THE HONORABLE UNITED STATES MAGISTRATE JUDGE ANDREW W. AUSTIN:

       COMES NOW Non-Party Philip Stewart, by and through undersigned counsel, and

represents to the Court that he has produced to Plaintiffs’ counsel, by e-mail, the documents

required to be produced by the Order found at ECF Document No. 873 while preserving the

redactions permitted by that Order.

                                          Respectfully submitted,

                                          GOODE CASSEB JONES
                                          RIKLIN CHOATE & WATSON, P.C.
                                          2122 North Main Avenue
                                          San Antonio, Texas 78212
                                          Tel: (210) 733-6030
                                          Fax: (210) 733-0330

                                          /s/ Kyle C. Watson
                                          Kyle C. Watson
                                          State Bar No. 20971100
                                          watson@goodelaw.com
                                          Lee Warren
                                          State Bar No. 24099453
                                          warren@goodelaw.com

                                          ATTORNEYS FOR PHILIP STEWART




                                             1
      Case 6:16-cv-00173-RP-AWA Document 878 Filed 07/14/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 14, 2020, a true and correct copy of the foregoing has been
served via CM/ECF on all counsel of record in this matter.


                                            /s/ Kyle C. Watson
                                            Kyle C. Watson




                                               2
